DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8-11 and 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Gollier et al US 20180101020  in view Pokorny et al US 2005/0266158 and further in view of Peng US 2020/0049992.
Regarding claim 1, Gollier teaches an optical device, comprising: a light source (fig. 3A 108); and a polarization selective optical element (142).  Gollier omits the polarization selective optical element.  Pokorny teaches a polarization selective optical element including a stack of a plurality of cholesteric liquid crystal layers ([0001]) the plurality of cholesteric liquid crystal layers including a first cholesteric liquid crystal layer (31) with liquid crystal molecules arranged in a first helical configuration having a first pitch range  for light of a first wavelength range [0102]  and a second cholesteric liquid crystal layer (33) with liquid crystal molecules arranged in a second helical configuration having a second pitch range [0102] for light of a second wavelength range that is different from the first wavelength range providing a reflective polarizer effective over a wide wavelength range (see [0058]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gollier in view of Pokorny to provide a reflective polarizer over a wide wavelength range.
Gollier and Pokorny also do not teach a partial reflector located between the light source and the polarization selective optical element; a first lens positioned between the polarization selective optical element and the partial reflector; and a second lens positioned relative to the polarization selective optical element so that the polarization selective optical element is positioned between the second lens and the partial reflector.
Peng teaches  a similar optical device with a partial reflector (fig. 8 812) located between the light source(804) and the polarization selective optical element; a first lens(M1) positioned between the polarization selective optical element and the partial reflector; and a second lens (eye box) positioned relative to the polarization selective optical element so that the polarization selective optical element is positioned between the second lens and the partial reflector to implement a head mounted display.  Therefore it would have been obvious to one of ordinary skill in the art to modify Gollier and Pokorny in view of Peng to implement a head mounted display.
Regarding claim 8, Pokorny teaches the plurality of cholesteric liquid crystal layers includes four or more cholesteric liquid crystal layers [0103].
Regarding claim 9, Pokorny discloses the first helical configuration and the second helical configuration can have a same handedness [0079].
Regarding claim 10, Pokorny discloses the  the first cholesteric liquid crystal layer is configured to redirect a first portion of received light having a first polarization and within the first wavelength range and transmit a second portion of the received light having a second polarization orthogonal to the first polarization or having a wavelength outside the first wavelength range and the second cholesteric liquid crystal layer is positioned to receive the second portion of the light (see [0062], [0074]-[0075] and [0102]).
Regarding claim 11, Pokorny discloses the first cholesteric liquid crystal layer and the second cholesteric liquid crystal layer have a common geometric axis as the first and second layers will pass light of the corresponding wavelength and polarization orthogonal to its surface [0043].
Regarding claim 15, Gollier teaches the polarization selective optical element is in contact with a curved surface of the second lens (see [0030]).
Regarding claim 16, Gollier teaches the polarization selective optical element is in contact with a flat surface of the second lens (cylindrical [0030]).
Regarding claim 17, Gollier and Pokorny do not explicitly teach the polarization selective optical element is in contact with the first lens and the second lens however as stated above the addition of another lens to perform any additional function would be a matter of design choice.  Gollier also teaches the polarization selective optical element can be formed on a curved or flat surface [0030].
Regarding claim 19, Peng teaches a  teaches a method, comprising: receiving light including a first wavelength and a second wavelength ((see fig. 15)); and transmitting the light through a polarization selective optical element (1514) including a stack of a plurality of cholesteric liquid crystal layers , the plurality of cholesteric liquid crystal layers including a first cholesteric liquid crystal layer  with liquid crystal molecules (first layer with first pitch arranged in a first helical configuration having a first pitch range [0126-0128] for light of a first wavelength range including the first wavelength and a second cholesteric liquid crystal layer with liquid crystal molecules arranged in a second helical configuration having a second pitch range [0126] for light of a second wavelength range that is different from the first wavelength range and including the second wavelength, including transmitting the light through the first cholesteric liquid crystal layer prior to transmitting the light through the second cholesteric liquid crystal layer ([0126]).
Regarding claim 20, Peng teaches switching the first cholesteric liquid crystal layer between a first state for redirecting at least a portion of the light and a second state for transmitting the light independent of a state the second cholesteric liquid crystal layer is in and switching the second cholesteric liquid crystal layer between the first state and the second state independent of the state the first cholesteric liquid crystal layer is in (see 1800 and 1900 fig. 18 and fig. 19).
Regarding claim 21, Peng teaches the second lens (eye box see fig. 8) is positioned to receive light transmitted through the polarization selective optical element directly from the polarization selective optical component (816).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier, Pokorny and Peng in view Qu CN-104267457-A.
Regarding claim 2, Pokorny does not explicitly teach the first pitch range includes a pitch greater than any pitch in the second pitch range.  Qu teaches a cholesteric reflector with first pitch range (P1) greater than any pitch in the second pitch range to provide wide wave reflection (see [0082]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gollier and Pokorny to provide wide wave reflection.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier , Pokorny and Peng in view Qu and further in view of Umeya US 2005/0122583.
Regarding claim 3, Pokorny does not explicitly the first wavelength range includes a wavelength corresponding to green color and the second wavelength range includes a wavelength corresponding to blue color, and the first cholesteric liquid crystal layer is located at a first distance from the light source and the second cholesteric liquid crystal layer is located at a second distance greater than the first distance from the light source [0102].  Pokorny discloses the first and second layers can be arbitrarily selected [0102] to meet the claim limitation as Pokorny as the order of the layers is not significant.  Umeya teaches placement of green layer closest to the light source (see [0029][0031]) such that it is not subject to phase shift other layers providing enhanced image visibility and brightness (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gollier, Pokorny and Qu in in view of Umeya to enhance image visibility and brightness.
Regarding claim 4, Pokorny teaches the plurality of cholesteric liquid crystal layers also includes a third cholesteric liquid crystal layer (32) with liquid crystal molecules arranged in a third helical configuration having a third pitch range for light of a third wavelength range, the third wavelength range includes a wavelength corresponding to red color, and the third cholesteric liquid crystal layer is located at a third distance greater than the first distance from the light source.  Pokorny discloses the third layer can be arbitrarily selected to be red to meet the claim limitation [0102].  Umeya as cited above teaches the green layer closests to the light source.
Claims 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier and Pokorny, and Peng in view of Tran US 2017/0312614.
Regarding claim 5, Gollier and Pokorny teach all the limitations of claim 5 except a respective cholesteric liquid crystal layer of the plurality of cholesteric liquid crystal layers is switchable between different states, including a first state that and a second state distinct from the first state.  Tran teaches a switchable reflective polarizers (see [0271]-[0272]) for variable reflectivity enabling higher efficiency [0271]-[0272].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gollier and Pokorny to enable higher efficiency.
Regarding claim 6, Tran teaches while the respective cholesteric liquid crystal layer is in the first state, the liquid crystal molecules of the respective cholesteric liquid crystal layer are arranged in a helical configuration having a particular handedness and a particular pitch range ([0271]-[0272]; and while the respective cholesteric liquid crystal layer is in the second state, the liquid crystal molecules of the respective cholesteric liquid crystal layer are arranged in a linear configuration (transmits both types of polarization [0272].
Regarding claim 7, Tran teaches a respective cholesteric liquid crystal layer in the plurality of cholesteric liquid crystal layers is individually switchable ([0273]).
Regarding claim 18, Gollier and Pokorny teach the polarization selective optical element is positioned to receive first light from the partial reflector, the first light having a first polarization;
Gollier and Pokorny do not teach a respective cholesteric liquid crystal layer is switchable between different states, including a first state and a second state distinct from the first state, so that, while the respective cholesteric liquid crystal layer is in the first state, the optical device focuses at least a portion of the first light at a first location having a first distance from the first lens, and while the respective cholesteric liquid crystal layer is in the second state, the optical device focuses at least a portion of the first light at a second location having a second distance distinct from the first distance from the first lens.  Tran teaches respective cholesteric liquid crystal layer is switchable between different states, including a first state and a second state distinct from the first state, so that, while the respective cholesteric liquid crystal layer is in the first state (first switchable reflective polarizer [0273]), the optical device focuses at least a portion of the first light at a first location having a first distance from the first lens, and while the respective cholesteric liquid crystal layer is in the second state, the optical device focuses at least a portion of the first light at a second location having a second distance (second switchable reflective polarizer [0273])distinct from the first distance from the first lens ([0273]  transmitting light is considered “focusing”) enabling variable reflectivity.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gollier and Pokorny in view of Tran to enable variable reflectivity.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/               Primary Examiner, Art Unit 2871